Citation Nr: 0718990	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  96-45 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for traumatic 
chondromalacia of the left knee patella, currently rated as 
10 percent disabling.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected left knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to November 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran's traumatic chondromalacia of the left knee 
patella is manifested by subjective complaints of left knee 
pain, grinding, catching and crepitus, and objective findings 
of tenderness and pain on palpation, without limitation of 
motion.

2.  The veteran's service-connected left knee disability is 
not manifested by arthritis, genu recurvatum, impairment of 
the tibia and fibula (malunion or nonunion), ankylosis of the 
joint, neuropathy or removal or dislocation of the semilunar 
cartilage. 

3.  A back disorder was not caused by the service-connected 
left knee disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for traumatic chondromalacia of the left knee patella 
are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 
(2006).

2.  A back disorder is not proximately due to or the result 
of the veteran's service- connected disability. 38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased rating

In April 1989, the RO granted service connection for 
traumatic chondromalacia of the left patella of the knee 
under Diagnostic Code (DC) 5257 at a 10 percent rating.  The 
veteran filed a claim for an increased rating of his left 
knee disorder in May 1994 and appealed the December 1994 
rating decision that confirmed and continued the 10 percent 
rating.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2006).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern. Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2006).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).

Several diagnostic codes can be applicable in a rating 
evaluation for knee disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5002 to 5010, and 5256 through 5263.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all the ratings 
are to be combined under the rules set forth in 38 C.F.R. § 
4.25. Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  See 
also 38 C.F.R. §§ 4.25(b) (separate disabilities are to be 
evaluated separately), 4.14 (evaluation of the same 
disability under various diagnoses is to be avoided under the 
"rule against pyramiding").

The veteran is currently rated using DC 5257.  DC 5257, other 
impairment of the knee, provides ratings of 10 percent for 
mild, 20 percent for moderate, and 30 percent for severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).  

As for DC 5257, VA treatment records show the veteran sought 
treatment for complaints of left knee pain and swelling 
during the period of 1993 to 1996 for which he presented 
himself wearing a left knee brace on several occasions (e.g. 
See brace wear noted in treatment received in April 1993 
through March 1994).  According to clinical notes, the 
veteran was diagnosed with patellofemoral pain syndrome 
(PFPS) (e.g. See clinical notes dated in August 1994, March 
1995 and April 1996).  His chief complaints at the time of 
the diagnoses of PFPS were left knee pain, peripatellar 
tenderness and crepitus.  The VA treatment records reflect 
that the veteran has sought physical therapy for his left 
knee pain as well (e.g. See physical therapy notes March 
1995).  As for diagnostic testing, the veteran underwent MRI 
testing of the left knee in November 1993 which was normal.  
EMG testing of the left lower extremity was conducted in June 
1995 which was also normal.  In February 1997, x-rays of the 
left knee were taken.  The x-rays revealed a normal left knee 
with no arthritic changes.

The Board has reviewed the VA examinations dated in April 
1993, February 1997, and July 2000.  In April 1993, the 
examiner noted that the veteran was wearing a brace on his 
left knee.  The examiner described marked atrophy of the left 
quadriceps musculature of approximately 1.5 inches at 5 
inches above the joint line and 1 inch at 7 inches above the 
joint line, when compared with the right leg.  Some ligament 
laxity was noted on the left, but compared equally to the 
right, normal side.  There was also some objective pain along 
the medial aspect of the knee joint and at the capsular 
attachment of the patella.  Gait was normal, however, and 
there was full range of motion without increased joint fluid.  
X-rays were normal.

In February 1997, his chief complaints were daily pain in the 
subpatellar area of the left knee and some subpatellar 
grinding after excessive walking.  The examiner noted that 
there was no history of instability or true locking of the 
left knee just some catching.  He recorded that the veteran 
could squat, climb and kneel without difficulty.  He could 
not jog.  On physical examination, the veteran walked with a 
normal gait and could walk on his heels and toes without 
difficulty.  No crepitation in the left knee on flexion and 
extension could be found.  Range of motion of the left knee 
was recorded as 0 to 130 degrees, and measurements of the 
circumferences of both knees and both quadriceps were equal, 
bilaterally.  The examiner found the collateral and cruciate 
ligaments intact.  In making his diagnosis of left knee pain, 
the examiner stated that there were no objective orthopedic 
findings concerning the left knee to justify the patients 
subjective complaints.

Upon July 2000 VA examination, the veteran reported that he 
had had no treatment of his knee since his February 1997 VA 
examination.  In reviewing his complaints, the examiner noted 
that the veteran had a dull, aching pain in his left knee 
with "over use".  The veteran stated that he experienced 
pain in his left knee when he lifted over 80 pounds and 
walked over four hours.  He had no complaints regarding stair 
climbing, squatting or kneeling.  The veteran was reportedly 
not on any over-the-counter NSAIDS or anti-inflammatory 
medications.  On objective examination, the veteran was 
observed walking with a normal gait without limping or 
listing to either side.  Physical examination revealed no 
evidence of muscle atrophy or weakness in either lower 
extremity.  The examiner found no localized tenderness about 
the joint spaces, nor on patellar compression.  Range of 
motion of the left knee was full and painless with no showing 
of crepitation.  Collateral and cruciate ligaments were 
intact, and there was no evidence of effusion of the knee.  
As with the February 1997 VA examination, both knee and 
quadriceps circumferences were equal, bilaterally.  In his 
response to any inquiry of why the veteran had left leg 
atrophy in the left quadriceps in 1993 but not on VA 
examination in February 1997, the examiner noted that the 
veteran had been treated with a knee brace during 1992 and 
1993 for almost two full years.  According to the examiner, 
the patient stated that during this time, his quadriceps 
atrophied considerably; but following the discontinuance of 
his brace, he exercised and regained the strength in his left 
quadriceps.  The examiner further noted that the veteran 
showed no current evidence of any atrophy whatever.

In applying the presently assigned Diagnostic Code 5257 to 
the above findings, the Board finds that the veteran's left 
knee does not contemplate more than a slight impairment.  To 
be assigned the next higher rating under 5257, the record 
must show that the veteran has recurrent subluxation or 
lateral instability at a moderate level.  As shown above, the 
veteran received treatment from 1993 to 1996 for pain, 
tenderness, and crepitus of the left knee.  These records do 
not reflect that the veteran experienced recurrent 
subluxation or lateral instability.  The record indicates 
that the veteran wore a knee brace during the years from 1992 
to 1994.  However, any indication that the brace was used to 
prevent instability is no longer an issue as the veteran has 
since stopped using the brace.  Moreover, when the veteran 
was examined in 1993, the ligament laxity on the left was 
comparable to that of the right, non-service-connected knee.  
As noted in the most recent 2000 VA examination, use of the 
brace was stopped due to the atrophy caused in the left 
quadriceps.  According to  the veteran, he regained the size 
and strength of his left leg after he discontinued using the 
left knee brace.  The most recent 1997 and 2000 VA 
examinations have not shown left knee instability.  In giving 
his history during the 1997 examination, the veteran stated 
that he not had any true locking of the knee.  Both VA 
examinations reveal that the veteran walked with a normal 
gait, and was able to squat, climb and kneel without 
difficulty.  He could walk on his heels and toes; and on the 
most recent 2000 VA examination, he had full range of motion 
without pain.  It was also indicated at this examination that 
he was able to lift up to 80 pounds and walk up to four hours 
before his experienced left knee pain.  On both VA 
examinations, the collateral and cruciate ligaments were 
intact, and no effusion was present.  Furthermore, on the 
most recent 2000 examination, he stated that he had not 
sought treatment since his 1997 VA examination, and he was 
not currently on any over-the-counter NSAIDS or anti-
inflammatory medication for his knee.

In view of the foregoing, the Board finds that the veteran's 
left knee impairment does not contemplate more than a 10 
percent rating for slight recurrent subluxation or lateral 
instability.  The Board does not find that the veteran's 
current left knee pathology meets the next higher rating 
under Diagnostic Code 5257 which contemplates a moderate 
recurrent subluxation or lateral instability.  For the same 
reasons, the Board finds that the veteran's disability does 
not meet the highest rating under Diagnostic Code 5257 which 
contemplates a severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  

The Board also must consider other diagnostic criteria 
related to the knees and legs.  Several of the diagnostic 
codes for the knee and leg are simply not applicable here, as 
the veteran does not have ankylosis (DC 5256), impairment of 
the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  

Moreover, X-ray evidence of degenerative or traumatic 
arthritis of the veteran's left knee has not been shown (See 
February 1997 X-ray report).  As such, a separate or combined 
rating under DC 5003 or 5010 is inapplicable in the present 
case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006). 

DC 5259 provides a 10 percent rating for symptomatic removal 
of semilunar cartilage.  DC 5258 provides a 20 percent rating 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  In this 
case, the veteran does not have a dislocated semilunar 
cartilage.  Consequently, the Board concludes that a separate 
rating using DC 5258 would not be appropriate in this 
instance.  The evidence indicates the veteran underwent 
arthroscopic surgery of his left knee in 1988.  However, 
there is no indication that he had any cartilage, semilunar 
or otherwise, removed (See Report of Medical Board 
proceedings dated in July 1988).  Therefore, the Board does 
not find that DC 5259 is applicable either.  Even so, the 
highest rating under DC 5259 is 10 percent, the percentage 
the veteran is currently rated under DC 5257 using similar 
symptomatology of the left knee.  See 38 C.F.R. § 4.14.

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2006).  In 
the present case, the veteran has arthroscopic surgical scars 
of the left knee.  However, the examination reports of record 
have not described his scars as poorly nourished, with 
ulceration or limitation of function present.  (See VA 
examination of July 2000).  Overall, no specific impairment 
has been directly attributed by a medical examiner to the 
veteran's scars.  Accordingly, the preponderance of the 
evidence is against a separate disability rating at this time 
for the scars of the left knee.

Although service connection is not in effect for a 
neurological disability, the Board has also considered any 
applicable neurological codes under 38 C.F.R. § 4.124a 
(2006).  Upon a review of the record, the Board has found no 
objective evidence of neuropathy or related symptomatology.  
Although the clinical records dated in 1993 and 1994 
revealed evidence of left leg atrophy, this has not been 
attributed to a neurological problem, and a subsequent EMG 
taken in June 1995 showed no neurological deficits.  
Moreover, any atrophy noted in the early nineties was 
nonexistent at the more recent VA examinations in 1997 and 
2000; circumference of both knees and quadriceps were equal, 
bilaterally.  Most importantly, the veteran stated and the 
examiner agreed that the earlier left leg atrophy was 
attributable to wearing a left knee brace which was 
subsequently removed giving the veteran the opportunity to 
regain the strength and size of his left leg.  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
acknowledges the veteran's complaints of pain associated with 
his service-connected left knee disability.  The effects of 
pain have been taken into consideration in rating the 
disability under DC 5257.  The Board notes that at the most 
recent July 2000 VA examination, range of motion was full 
without pain.  

The veteran has also complained of an inability to work due 
to his left knee symptomatology.  Nonetheless, he provided at 
his 2000 VA examination that his pain while working as a 
supervisory security guard did not begin until lifting 
weights of 80 pounds and walking over four hours.  
Furthermore, the 1997 and 2000 VA examinations noted that he 
was able to squat, walk, kneel, and climb without any 
difficulty.  These findings do not indicate that the veteran 
is limited in his work or incapacitated by his disability.  
Moreover, because his has full range of motion of his left 
knee without pain, there is no indication that he is 
additionally limited by fatigue, weakness, lack of endurance 
and incoordination.  

The Board acknowledges the veteran's reports of an increase 
in his service-connected left knee disability in his December 
1995 appeal and other statements submitted during the course 
of his appeal.  The veteran is competent to report what he 
experiences, but he has not demonstrated that he has the 
medical expertise that would make his statements competent as 
to the current severity of his left knee disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 4.71a with respect to the current severity of his left 
knee.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2006).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2006).

The Board thus concludes that the findings needed for a 
higher evaluation for service-connected traumatic 
chondromalacia of the left knee patella are not demonstrated 
in the evidence of record.  In determining whether a higher 
rating is warranted for service-connected disability, VA must 
determine whether the evidence supports the veteran's claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the preponderance of the evidence is 
against a rating in excess of 10 percent.  

2.  Secondary Service Connection

The veteran contends that due to his service-connected left 
knee disability, he shifted his weight to his right leg which 
eventually caused his back disorder.  In essence, he contends 
that his back disorder is due to the service-connected left 
knee.  In this regard, the Board notes that service 
connection is in effect for traumatic chondromalacia of the 
left knee patella since service discharge in November 1988.  
He is currently assigned a 10 percent rating.

The Board finds, however, that the evidence of record does 
not support a finding that the veteran's back disability was 
caused by the service-connected left knee disability.

Secondary service connection is warranted for disability 
which is proximately due to or is the result of a service-
connected disease or injury. 38 C.F.R. § 3.310

Service connection on a direct basis has not been contended 
nor shown.  The service medical records show no evidence of a 
back disorder.  See 38 C.F.R. § 3.303.  Rather, VA treatment 
records indicate that in September 1992, the veteran 
complained of back pain which he attributed to his 
redistribution of weight in favoring his service-connected 
left knee.  At the time of the examination, he was wearing a 
brace on his service-connected left knee.  The veteran 
underwent special VA orthopedic examination in April 1993 
pursuant to an increased rating claim for his left knee 
disorder.  His gait was reported as normal.  His legs 
appeared to be symmetrical except for marked atrophy of the 
left quadriceps.  He made no complaints relating to his back.   
In October 1993, X-rays of the spine were made pursuant to 
the veterans complaints of back pain which he related to his 
service-connected left knee disability.  X-rays of the spine 
were normal.  In October 1993, subsequent to the X-rays, the 
veteran stated that his left knee was worse and that his 
intermittent low back pain began in 1991 and was not due to a 
specific event.  The veteran continued to complain of back 
pain due to his service-connected knee in November 1993.  He 
stated that the low back pain radiated into his left leg and 
caused his foot to tingle.  In December 1993, the treating 
physician discussed the ongoing physical therapy for the 
veteran's back pain.  He found that the back pain was of 
unknown etiology.  

In February 1994, the veteran sought treatment for radiating 
low back pain which he attributed to a fall out of bed.  One 
week later the veteran's back was diagnosed as lumbosacral 
sprain with lower left leg irritation.  The veteran was put 
on bed rest for his low back pain and lower left extremity 
pain in March 1994.  The records indicate that the veteran 
had MRI testing of his back in March 1994 which led to a 
diagnosis of degenerative joint disease of the lower spine 
(L5-S1 disc bulge).  

The veteran underwent VA examination in February 1997 and 
July 2000.  In 1997, the veteran stated that he began having 
back pain in 1989.  On both examinations, he walked with a 
normal gait without limping or listing to one side, and he 
could walk on his heels and toes without difficulty.  He had 
full range of motion of his spine and reflexes and sensation 
were intact throughout his lower extremities.  The VA 
examinations revealed no atrophy of the left leg.  
Circumferences of both the knees and quadriceps were equal, 
bilaterally.  X-rays revealed degenerative disc disease at 
L5-S1 without degenerative changes.  The 2000 VA examiner saw 
the X-rays as indicative of a normal variant as no 
degenerative changes were involved.  In his assessment, the 
examiner found early degenerative disc disease of the 
lumbosacral spine.  

After review of the evidence, the Board finds that there is 
no positive medical opinion to substantiate his claim.  There 
are only the veteran's own assertions that his back disorder 
is secondary to his service-connected left knee disability.  
As stated above, the veteran, as a lay person is competent to 
report information of which he/she has personal knowledge, 
i.e., information that he can gather through his senses.  
However, he does not have medical expertise to provide a 
competent opinion regarding diagnosis and causation.  See 
Espiritu.

Conversely, the record contains two negative opinions by VA 
doctors.  The Board finds both opinions are probative as they 
are well reasoned, detailed, consistent with other evidence 
of record.  The first opinion was made by the February 1997 
VA examiner who concluded after his examination of the 
veteran  that since the veteran did not walk with a limp or 
favor his left-lower extremity, it was highly unlikely that 
his lumbar back complaints and his degenerative disc disease 
in the lumbar area were due to his left knee symptoms.  
Moreover, he found that the veteran's X-rays showed some 
early degenerative disc disease but no evidence of any acute 
disc herniation or nerve root compression.  

The Board also attaches significant probative value to a 
January 2007 VA opinion.  The physician made a well-reasoned 
and supported opinion after a thorough review of the 
veteran's claim file.  He provided a detailed background, a 
post service history and clinical chronology relating to the 
veteran's disorder.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  See also 38 
C.F.R. § 3.102 (2006);

The January 2007 physician opined that the veteran's low back 
pain was not related to or caused by, or even seriously 
aggravated by, his service-connected left knee.  The VA 
doctor provided, in essence, that the back and leg were not 
synchronous in symptomatology as one would expect when it is 
claimed that the knee is causing the back pain.  He went on 
to state that even when the veteran's condition as to his 
service-connected left knee was at its worst in years past, 
his back was not significantly symptomatic.  He also noted 
that the veteran had always had a normal gait and had shown 
no signs of a "sidedness" such as would be shown if he was 
favoring one leg or another.  He also noted the lack of 
muscle wasting or loss of symmetry.

In view of the foregoing, the Board finds the opinions of the 
VA physicians probative, persuasive and uncontradicted in the 
record.  Accordingly, secondary service connection for a back 
disorder, claimed as secondary to a service-connected left 
knee disability, is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Review of the claims folder reveals compliance with the duty 
to notify the claimant, 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by a letter from the RO to the veteran dated in 
March 2004.  The letter effectively satisfied the 
notification requirements consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board observes that the RO did not provide the veteran 
with this notice prior to the December 1994 adverse 
determination on appeal. In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed - before the section 5103(a) 
notice requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this instance.     

In addition, the notice requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) were provided in December 2006 
correspondence from the RO.  Service connection was 
substantiated for the knee disability long ago.  And service 
connection has been denied for the back disability.  Thus, 
there is no prejudice to the veteran in the timing of this 
notice.  The Board finds that the presumption of prejudice 
due to the timing error for general VCAA and Dingess notice 
has been rebutted in this case.  Based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and in this case, based on 
the veteran's contentions and the communications provided to 
the veteran by the VA over the course of this appeal, the 
veteran reasonably understands from the notices provided what 
was needed.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007).

Specifically, the veteran submitted lay statements showing 
actual knowledge of the evidence required for his secondary 
service connection and increased rating claims.  In addition, 
the actual notices provided by the VA are clear and pertinent 
to the veteran's contentions, such that a reasonable person 
could understand what was required to prove the claim.  
Overall, even though the VA, under Sanders, may have erred by 
relying on a post-decisional Dingess letter to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006)  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006). In this case, the veteran's 
service and VA medical records have been associated with the 
claims file.  Furthermore, the veteran was informed of his 
opportunity to submit further evidence in support of his 
claims in the March 2004 notice letter.  

During the appeal, the veteran was afforded two VA 
examinations dated in February 1997 and July 2000.  The Board 
notes that the veteran and his representative have asked for 
a contemporaneous VA examination.  However, the court has 
recently held that a contemporaneous VA examination is not 
always warranted where the veteran has not claimed that his 
condition has worsened since his last VA examination.  Vacha 
v. Nicholson, No. 05-3022, 2007 WL 1469396 (May 16, 2007).  
See also Palczewski v. Nicholson, ---Vet.App. ----, ----, No. 
05-3022, slip op. at 11, 2007 WL 1469396, at *8 (April 24, 
2007) (requiring more than the passage of time to trigger the 
need for a contemporaneous medical examination).  In the 
present case, the veteran has not alleged by correspondence 
or contentions that his claimed disorders have worsened since 
his last VA examination in July 2000.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An evaluation in excess of 10 percent for traumatic 
chondromalacia of the left knee patella is denied.

Service connection for a back disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


